IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                : No. 28 WM 2019
                                              :
                     Respondent               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 DAVID LEON JOHNSON,                          :
                                              :
                     Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 25th day of July, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file a

Petition for Allowance of Appeal within 15 days.